Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 4 February 2022 with acknowledgement that this application is a continuation of application 16/268,795 now patent 11,245,534 that claims the benefit of two provisional application with an earliest filing date of 6 February 2018.
2.	Claims 1-24 are currently pending.  Claims 1, 5, 20, and 24, are independent claims. 
3.	The IDS submitted on 25 February 2022 and 28 July 2022 have been considered. 
Specification
4.	The disclosure is objected to because of the following informalities: The specification and the drawings use the abbreviation IOT.  It is not clear what the abbreviation stands for, usually in this art the term IOT stands for Internet of Things.  If appropriate the first use of IOT should be replaced with “Internet of Things (IOT)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim1-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of the term “optical identifier”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Examiner notes the cover and Figure 1A of the Applicant’s Publication shows an image of the optical identifier however the term optical identifier is not used in the claims.  It is recommended the term be placed in the independent claims to enable one of ordinary skill in the art to practice the invention
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above the claims are missing the term “optical identifier” which in addition to enabling one to use the invention makes the claims indefinite because without the term “optical identifier” the term “panel” is difficult to understand (i.e. indefinite).  Appropriate Correction is required.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 
10.	Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of application 16/268,795 now patent 11,245,534.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of a system for securing resource content using input panels exist in the patented application in similar or different names, essentially performing the same tasks.  The table below is a comparison of the pending claims with the patented claims.  The difference between the claim set is that the pending claims contain less details.
PENDING CLAIM 1
PATENTED 11,245,534 CLAIM 1
 A system for securing a resource content, comprising a processor and a non-volatile memory containing instructions that, when executed by the processor provide: a combination code generator (GCC) configured to perform the steps of: receiving a first input sequence and a first panel context; 

generating a first computed combination code; receiving a second input sequence and a second panel context; 

and generating a second computed combination code; a set panels module (SC) configured to perform the steps of: receiving the first computed combination code and the first panel context; 

and re-ordering the panels of the first panel context to set the second panel context; and a hash key generator (HKG), configured to perform the steps of: receiving the second panel context and the second combination code; and converting the second combination code and the second panel context into a first hash key.



 A system for securing a resource content, comprising a processor and a non-volatile memory containing instructions that, when executed by the processor provide: a combination code generator (GCC) configured to perform the steps of: receiving from an optical identifier a first input sequence and a first panel context; 

generating a first computed combination code; receiving from an optical identifier a second input sequence and a second panel context; 
and generating a second computed combination code; a set panels module (SC) configured to perform the steps of: receiving the first computed combination code and the first panel context; 

and re-ordering the panels of the first panel context to set the second panel context; and a hash key generator (HKG), configured to perform the steps of: receiving the second panel context and the second combination code; and converting the second combination code and the second panel context into a first hash key.




Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        22 October 2022